Monell, J. (concurring in part, dissenting in part).
I concur with the chief justice that the entrance-way was not constructed within a reasonable time ; that the failure to do so was a breach of the plaintiff’s agreement with the defendant, and that the plaintiffs should not recover rent therefor for any period anterior to its full completion.
But I think the chief justice is in error in holding *167that the damages which the defendant claims to have sustained "by reason of the breach of the contract by the plaintiffs, is not the subject of counter-claim or recoupment. They were damages for the breach of the same contract, and therefore within the definition of counter-claim (Code, § 150).
As the referee determined that the work was done within a reasonable time, he necessarily overruled the entire defence, as well the counter-claim, as that the plaintiffs should have no rent for the entrance-way.
It is not necessary, therefore, to look at the evidence of damage. The conclusion of the referee, as a matter of law overruling the counter-claim on the ground that the work was done in a reasonable time, having been erroneous, it is to be assumed that he did not overrule it as being unsupported by evidence.
I think the judgment should be set aside, order of reference vacated, and new trial granted, with costs to the appellants to abide the event.